DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1 and 11 are rejected under35 U.S.C 102a2 as being anticipated by Fujisawa over Fischer (US 6321155 B1), as reference paragraphs are listed below.


Regarding claim 1:
Fischer discloses a device for controlling wheel slip of a vehicle, the device comprising: 
a displacement sensor for measuring a suspension displacement of drive wheels (sensor is detecting one of wheel suspension travels, [abstract], [8], [claim 1]); and 
a controller configured to control braking of the drive wheels in consideration of the suspension displacement of the drive wheels when slip occurs on the drive wheels (control unit controls the brake based on the suspension travels (suspension displacement) when the wheels lift off the road (wheel slip occurs), [col. 3 lines 43-45]).

Regarding claim 11:
Fischer discloses a method for controlling wheel slip of a vehicle, the method comprising: 
	measuring a suspension displacement of drive wheels (detecting one of wheel suspension travels, [abstract], [col.1 line 54-55], [claim 1]); and 
controlling braking of the drive wheels in consideration of the suspension displacement of the drive wheels when slip occurs on the drive wheels (controlling the brake based on the suspension travels (suspension displacement) when the wheels lift off the road (wheel slip occurs), [col. 3 lines 43-45]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Perkins (US 9278693 B2).

Regarding claim 2:
Fischer teach all the limitations except the device wherein the controller is configured to control the braking of the drive wheels using a larger value among a left suspension displacement and a right suspension displacement of the drive wheels.

In the same field of endeavor, Perkins further teaches, wherein the controller is configured to control the braking of the drive wheels using a larger value among a left suspension displacement and a right suspension displacement of the drive wheels (controller controls the brake based on the maximum amount transmitted by the set of wheel base on the suspension displacement (larger amount), [col. 2 line 34 – col 3 line 20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify Fischer in view of Perkins in order to provide a stability control of the wheel when a slip occurs. 
The motivation to combine not only comes from knowledge well known in the art but also from Perkins [please see col. 3 lines 9-11].

Regarding claim 12:
Fischer teach all the limitations except the method wherein the controlling braking of the drive wheels includes selecting a larger value among a left suspension displacement and a right suspension displacement of the drive wheels.

Perkins teaches wherein the controlling braking of the drive wheels includes selecting a larger value among a left suspension displacement and a right suspension displacement of the drive wheels (controller controls the brake based on the maximum amount transmitted (selected) by the set of wheel base on the suspension displacement (larger amount), [col. 2 line 34 – col 3 line 20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify Fischer in view of Perkins in order to provide a stability control of the wheel when a slip occurs. 
The motivation to combine not only comes from knowledge well known in the art but also from Perkins [please see col. 3 lines 9-11].
Claim 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Yao et al. (US 10723229 B1).

Regarding claim 3:
Perkins teaches all the limitations except wherein the controller is configured to control the braking of the drive wheels based on a slip ratio of the drive wheels, an expected slip ratio of the drive wheels, a tuning value of the expected slip ratio, and an adjustment factor of the tuning value.

In the same field of endeavor, Yao et al. teach wherein the controller is configured to control the braking of the drive wheels based on a slip ratio of the drive wheels, an expected slip ratio of the drive wheels, a tuning value of the expected slip ratio, and an adjustment factor of the tuning value (controller 50 controls the braking based on the current slip ratio (slip ratio) of the wheel, desired slip ratio (expected ratio) of the wheel, [30], tuning parameter integral gain term, K (a tuning value of the expected slip ratio), tuning parameter adjusted gain term, K.sub.fic (an adjustment factor of the tuning value), [33], [37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Yao et al. in order to better control the brake of the vehicle. 
And the motivation to combine Fischer to Yao not only comes from knowledge well in the art
but also from Yao et al. [33].


Regarding claim 4:
Fischer discloses the device of claim 1, wherein the controller is configured to activate a braking mode of the drive wheels when a slip ratio of the drive wheels is greater than a value… (Implement the brake intervention (activated the brake) when the excepted slip is above a certain limit value, [col. 1 lines 35-53]). 
 Fisher does not teach the value obtained by adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value. 

In the same field of endeavor, Yao et al. disclose a device that has tuning parameter integral gain term, K (a tuning value of the expected slip ratio), tuning parameter adjusted gain term, K.sub.fic (an adjustment factor of the tuning value), [33], [37]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Yao et al. to control the slip of the wheels.
And the motivation to combine Fischer to Yao not only comes from knowledge well in the art but also from Yao et al. [47].

Regarding claim 7:
Fischer as modified teach all the limitations except wherein the controller is configured to perform Proportional Integral (PI) control based on an error calculated using a slip ratio of the drive wheels, an expected slip ratio of the drive wheels, a tuning value of the expected slip ratio, and an adjustment factor of the tuning value. 

Yao et al. teach wherein the controller is configured to perform Proportional Integral (PI) control based on an error calculated using a slip ratio of the drive wheels, an expected slip ratio of the drive wheels, a tuning value of the expected slip ratio, and an adjustment factor of the tuning value (the controller performs the proportional integral based on error calculated using current/estimated wheel slip ratio, λ.(slip ratio) of the wheel, the desired wheel slip ratio, λ.sub.(expected slip ratio), [33], tuning parameter gain K (a tuning value of the expected slip ratio), and adjusted tuning parameter gain K.sub.fic (an adjustment factor of the tuning value), [33], [37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Yao et al. for a benefit of increasing the stability of the vehicle. 
The motivation to combine not only comes from knowledge well known in the art but also from Yao et al. (see at least Para. [34]).

Regarding claim 8:
Fischer as modify remains as applied above.
Fischer as modified teach all the limitations except the device, wherein the controller is configured to: calculate, as an error, a difference between a slip ratio of the drive wheels and a value obtained by adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value, and perform PI control based on the calculated error.

Yao et al. teach perform PI control based on the calculated error (including proportional-integral, on the error [37]). Yao et al. disclose the controller performs the proportional integral, calculates an error, disclose a current/estimated wheel slip ratio, λ. (slip ratio) of the wheel, the desired wheel slip ratio, λ.sub. (expected slip ratio), [33], Yao et al. reference disclose a tuning parameter gain K (a tuning value of the expected slip ratio), and adjusted tuning parameter gain K.sub.fic (an adjustment factor of the tuning value), [33], [37]). The present combination of Yao et al as modified, utilizes the exact same input to derive an error as does the claim invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Yao et al. for the benefit of reducing the total braking distance.
The motivation to combine not only comes from knowledge well known in the art but also from Yao et al. (see at least Para. [34]).


Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Yao et al. (US 10723229 B1) and in view of Post II et al. (US 20060012245 A1).

Regarding claim 5:
Fischer as modified remains the same as applied above.
 Fischer as modified teach all the limitations except the device, wherein the adjustment factor of the tuning value is a value varying based on the displacement of the suspension.

In the same field of endeavor, Post II et al. teach wherein the adjustment factor of the tuning value is a value varying based on the displacement of the suspension.(the adjustment factor of the measured pressure load is based on sensed values of the suspension components (suspension displacement), [0016]-[0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Post II et al. to provide appropriated pressure to the brake.
The motivation to combine not only comes from knowledge well known in the art but also from Post II et al. (see at least Para. 17]).

Regarding claim 6:
Fischer as modified teach all the limitations except the device, wherein the adjustment factor of the tuning value has a great value as the displacement of the suspension increases.

Post II et al. show the wheel load is obtained via active load or suspension component in anticipation of changes in individual wheels load, [0016]. Further show that the brake modulator has the capability to request line pressure changes (i.e., increase or decrease braking force) in response to wheel load variations, [0014]. Post II et al. also show that the Dynamic Load Proportion Controller (DLPC) receives determined wheel loads and generates a brake line correction factor directly, and from suspension control logic of the controlled suspension 32 are fed forward to the DLPC 34 to calculate appropriate line pressure adjustment requests based on wheel load dynamic proportion. [0017]. It is obvious to one in the art to interpret Post II as the correction factor increase proportionally to the changes in individual wheels load obtained by the suspension (suspension displacement), which draw to the claim invention.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fischer, in view of Post II et al. to provide appropriated pressure to the brake.
The motivation to combine not only comes from knowledge well known in the art but also from Post II et al. (see Para. 0017])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Fairgrieve et al. (US 9676390 B2).

Regarding claim  9:
Fischer teach all the limitations except the device, wherein the controller is configured to deactivate a braking mode of the drive wheels when a slip ratio of the drive wheels is not greater than a value obtained by adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value.

In the same field of endeavor, Fairgrieve et al. show the strategy of applying brake torque is ceased automatically if wheel slip falls below a predetermined minimum, [78]-[83]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify Fischer in view of Fairgrieve et al. to maintain the motion of the vehicle. 
The motivation to combine not only comes from knowledge well known in the art but also from Fairgrieve et al. see Para. [78]-[83]).


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Beauvais (US 20180029577 A1).

Regarding claim 10:
Fischer as modified teach all the limitations except the device, wherein the controller is configured to maintain a braking mode of the drive wheels when a speed of the vehicle is maintained for or over a reference time at a speed equal to or below a reference speed, when a speed of a wheel on which the slip has not occurred is equal to or below a reference speed, or when a suspension displacement of a slip- occurred wheel of the drive wheels is maintained for or over a reference time at a value equal to or greater than a reference value while a slip ratio of the drive wheels is not greater than a value obtained by adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value.

In the same field of endeavor, Beauvais teach wherein the controller is configured to maintain a braking mode of the drive wheels when a speed of the vehicle is maintained for or over a reference time at a speed equal to or below a reference speed, when a speed of a wheel on which the slip has not occurred is equal to or below a reference speed, or when a suspension displacement of a slip- occurred wheel of the drive wheels is maintained for or over a reference time at a value equal to or greater than a reference value while a slip ratio of the drive wheels is not greater than a value obtained by adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value (wherein the controller is configured to maintain a braking mode of the drive wheels when a speed of the vehicle is below a reference speed, [0022], [0049]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify Fischer in view of Beauvais to maintain a pressure of wheel by not applying the additional pressure on the brake.
The motivation to combine not only comes from knowledge well known in the art but also from Beauvais (please see Para. 49]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Yao et al. (US 10723229 B1) and view of Beauvais (US 20180029577 A1).

Regarding claim 13:
Fischer teach wherein the controller is configured to activate a braking mode of the drive wheels when a slip ratio of the drive wheels is greater than a value obtained by adding a tuning value to an expected slip ratio of the drive wheels (implement the brake intervention (activated) when the slip to be except is above a certain limit value, [7]), and then subtracting an adjustment factor of the tuning value. 

Fischer doesn’t teach the method, wherein the controlling braking of the drive wheels includes: 
	performing a first calculation of adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value; 
performing a second calculation of adding the tuning value to the expected slip ratio of the drive wheels and then subtracting the adjustment factor of the tuning value after activating the braking mode of the drive wheels; 
and maintaining the braking mode of the drive wheels when a speed of the vehicle is maintained for or over a reference time at a speed equal to or below a reference speed, when a speed of a wheel on which the slip has not occurred is equal to or below a reference speed, or when a suspension displacement of a slip- occurred wheel of the drive wheels is maintained for or over a reference time at a value equal to or greater than a reference value while the slip ratio of the drive wheels is not greater than a result of the second calculation.
Yao et al. teach perform PI control based on the calculated error (including proportional-integral, [37]). Yao et al. disclose the desired wheel slip ratio, λ.sub. (expected slip ratio), [33], Yao et al. reference disclose a tuning parameter gain K (a tuning value of the expected slip ratio), and adjusted tuning parameter gain K.sub.fic (an adjustment factor of the tuning value), [33], [37]). The present combination of Yao et al as modified, utilizes the exact same input to perform a calculation as does the claim invention. 
Fischer as modified in view of Yao et al. don’t teach maintaining the braking mode of the drive wheels when a speed of the vehicle is maintained for or over a reference time at a speed equal to or below a reference speed, when a speed of a wheel on which the slip has not occurred is equal to or below a reference speed, or when a suspension displacement of a slip- occurred wheel of the drive wheels is maintained for or over a reference time at a value equal to or greater than a reference value while the slip ratio of the drive wheels is not greater than a result of the second calculation.
Beauvais teach maintaining the braking mode of the drive wheels when a speed of the vehicle is maintained for or over a reference time at a speed equal to or below a reference speed, when a speed of a wheel on which the slip has not occurred is equal to or below a reference speed, or when a suspension displacement of a slip- occurred wheel of the drive wheels is maintained for or over a reference time at a value equal to or greater than a reference value while the slip ratio of the drive wheels is not greater than a result of the second calculation (wherein the controller is configured to maintain a braking mode of the drive wheels when a speed of the vehicle is below a reference speed, [0022], [0049]). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Yao et al. (US 10723229 B1) view of Beauvais (US 20180029577 A1) and view of Post II et al. (US 20060012245 A1).

Regarding claim 14:
Fischer teach all the limitations except the method wherein the adjustment factor of the tuning value has a great value as the displacement of the suspension increases. 

In the same field of endeavor, Post II et al. show the wheel load is obtained via active load or suspension component in anticipation of changes in individual wheels load, [0016]. Further show that the brake modulator has the capability to request line pressure changes (i.e., increase or decrease braking force) in response to wheel load variations, [0014]. Post II et al. also show that the Dynamic Load Proportion Controller (DLPC) receives determined wheel loads and generates a brake line correction factor directly, and from suspension control logic of the controlled suspension 32 are fed forward to the DLPC 34 to calculate appropriate line pressure adjustment requests based on wheel load dynamic proportion. [0017]. It is obvious to one in the art to interpret Post II as the correction factor increase proportionally to the changes in individual wheels load obtained by the suspension (suspension displacement), which draw to the claim invention.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Post II et al. to regulate the pressure of the brake.
The motivation to combine not only comes from knowledge well known in the art but also from Post II et al. (see Para. [0017]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 6321155 B1) in view of Yao et al. (US 10723229 B1).

Regarding claim 15:
Fischer as modified teach all the limitations except the method, wherein the controlling braking of the drive wheels includes: performing a calculation of adding a tuning value to an expected slip ratio of the drive wheels and then subtracting an adjustment factor of the tuning value; calculating a difference between a calculation result and a slip ratio of the drive wheels as an error; and performing PI control based on the calculated error.

Yao et al. teach perform PI control based on the calculated error (including proportional-integral, [37]). Yao et al. disclose performing the proportional integral, calculating an error. Yao et al. further disclose a current/estimated wheel slip ratio, λ. (slip ratio) of the wheel, the desired wheel slip ratio, λ.sub. (expected slip ratio), [33]; Yao et al. reference disclose a tuning parameter gain K (a tuning value of the expected slip ratio), and adjusted tuning parameter gain K.sub.fic (an adjustment factor of the tuning value), [33], [37]). Therefore the mathematical expressions claimed above are no more than an abstract ideals and are not subject to patent protection. The present combination of Yao et al as modified, utilizes the exact same input to derive an error as does the claim invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer in view of Yao et al reduce the total braking distance.
The motivation to combine not only comes from knowledge well known in the art but also from Yao et al. (Please see at least Para. [34]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                                                                                               
                                                      
/MACEEH ANWARI/Primary Examiner, Art Unit 3663